Supreme Court of Florida
                                   ____________

                                  No. SC20-1153
                                  ____________


    IN RE: AMENDMENTS TO THE FLORIDA RULES OF JUVENILE
             PROCEDURE—2020 FAST-TRACK REPORT.

                                September 10, 2020

PER CURIAM.

      The Florida Bar’s Juvenile Court Rules Committee (Committee) has filed a

“fast-track” report proposing amendments to the Florida Rules of Juvenile

Procedure in response to recent legislation. See Fla. R. Jud. Admin. 2.140(e). We

have jurisdiction 1 and adopt the amendments as proposed.

      In response to chapter 2020-65 and chapter 2020-138, Laws of Florida,

which amend sections 39.0137, 39.522, 39.6011, and 39.701, Florida Statutes

(2019), and became effective July 1, 2020, the Committee proposes amendments to

the following rules: 8.225 (Process, Diligent Searches, and Service of Pleadings

and Papers), 8.345 (Post-Disposition Relief), 8.400 (Case Plan Development), and




      1. See art. V, § 2(a), Fla. Const.
8.415 (Judicial Review of Dependency Cases). See ch. 2020-65, § 3, Laws of Fla.;

ch. 2020-138, § 18, Laws of Fla.

      The Executive Committee of the Board of Governors of The Florida Bar

unanimously approved the Committee’s proposals. The Committee did not publish

the proposals before filing them with the Court. After considering the

Committee’s proposals and the relevant legislation, we amend the Florida Rules of

Juvenile Procedure as proposed by the Committee. The more significant

amendments are discussed below.

      First, we amend rule 8.225 (Process, Diligent Searches, and Service of

Pleadings and Papers), to address legislative changes to section 39.0137, Florida

Statutes, effectuated by chapter 2020-65, section 2, Laws of Florida. The

legislative changes require the Florida Department of Children and Families to

ensure the Servicemembers Civil Relief Act is observed in cases where a parent,

legal custodian, or caregiver responsible for a child’s welfare, by virtue of his or

her service, is unable to take custody of the child or appear before the court in

person. To conform with this statutory requirement, we add new subdivision (a)(5)

(Service of Persons on Active Military Duty in Dependency Proceedings), which

addresses service of a person on active military duty.

      Next, we amend rule 8.345 (Post-Disposition Relief), to address legislative

changes made to section 39.522, Florida Statutes, by chapter 2020-138, section 5,


                                         -2-
Laws of Florida. The legislative change to section 39.522(1) added factors that the

court must consider when determining a change of legal custody or placement.

Accordingly, we add new subdivision (b) (Standard for Changing Custody), which

articulates these factors that must be considered. Additionally, the legislative

amendment added subsection (4) to section 39.522, requiring that the court

evaluate the child’s permanency goal when the court is changing the child’s

custody or placement. Thus, we add new subdivision (c) (Change of Permanency

Goal), to require that the court evaluate the child’s permanency goal.

      We also amend rule 8.400 (Case Plan Development) to address the

legislative changes made to section 39.6011(5), Florida Statutes, by chapter 2020-

138, section 6, Laws of Florida. These changes require the case plan to describe

that it is the parents’ and caregivers’ responsibility to work together to achieve the

case plan. Thus, we add new subdivision (6) requiring written notice to the parents

and caregivers to apprise them that it is their responsibility to work together to

achieve the case plan.

      Finally, we amend rule 8.415 (Judicial Review of Dependency Cases) to

address the legislative changes made to section 39.701, Florida Statutes, by chapter

2020-138, section 7, Laws of Florida. The legislative changes throughout the

section include replacing “legal custodian” with “caregiver.” The amendment also

added subsection (b)(2) to section 39.701, establishing certain requirements


                                         -3-
regarding retaining jurisdiction. To conform with these changes, in subdivisions

(b)(2) (Subsequent Review Hearings) and (c) (Report), we replace “legal

custodian” with “caregiver.” Additionally, in subdivision (e) (Information

Available to Court), we replace the comma before “caregiver” with “or” and delete

the phrase “or legal custodian.” Also, in subdivision (g) (Jurisdiction), we add an

additional sentence requiring the court to maintain jurisdiction if a safety plan

remains necessary for the child to reside safely in the home.

      Accordingly, the Florida Rules of Juvenile Procedure are amended as

reflected in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall take effect immediately upon the release of this opinion. Because the

amendments were not published for comment prior to their adoption, interested

persons shall have seventy-five days from the date of this opinion in which to file

comments with the Court.2


       2. All comments must be filed with the Court on or before November 24,
2020, with a certificate of service verifying that a copy has been served on the
Committee Chair, Matthew Charles Wilson, Children’s Legal Services, 160 West
Government Street, Suite 701, Pensacola, Florida 32502-5735,
matthew.wilson@myflfamilies.com, and on the Bar Staff Liaison to the
Committee, Mikalla Andies Davis, 651 East Jefferson Street, Tallahassee, Florida
32399-2300, mdavis@floridabar.org, as well as a separate request for oral
argument if the person filing the comment wishes to participate in oral argument,
which may be scheduled in this case. The Committee Chair has until
December 15, 2020, to file a response to any comments filed with the Court. If
filed by an attorney in good standing with The Florida Bar, the comment must be

                                         -4-
      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
COURIEL, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Juvenile Procedure

Matthew Charles Wilson, Chair, Florida Rules of Juvenile Procedure Committee,
Crestview, Florida; and Joshua E. Doyle, Executive Director, and Mikalla Andies
Davis, Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner




electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida Courts
E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If filed by a
nonlawyer or a lawyer not licensed to practice in Florida, the comment may be, but
is not required to be, filed via the Portal. Comments filed via the Portal must be
submitted in Microsoft Word 97 or higher. See In re Electronic Filing in the
Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9, 2017). Any
person unable to submit a comment electronically must mail or hand-deliver the
originally signed comment to the Florida Supreme Court, Office of the Clerk, 500
South Duval Street, Tallahassee, Florida 32399-1927; no additional copies are
required or will be accepted.


                                       -5-
                                   APPENDIX

RULE 8.225.        PROCESS, DILIGENT SEARCHES, AND SERVICE OF
                   PLEADINGS AND PAPERS

      (a)    Summons and Subpoenas.

             (1) – (4)   [No Change]

             (5) Service of Persons on Active Military Duty in Dependency
Proceedings. In the case of a person on active military duty, service completed
pursuant to subdivisions (a)(3) or (a)(4) of this rule must be in compliance with
state and federal laws.

      (b) – (f)    [No Change]


RULE 8.345.        POST-DISPOSITION RELIEF

      (a)    [No Change]

      (b)    Standard for Changing Custody.

              (1) Generally. The standard for changing custody of the child shall
be the best interests of the child. When determining whether a change of legal
custody or placement in applying this standard, the court shall consider the
continuity of the child’s placement in the same out-of-home residence as a factor
when determining the best interests of the child, the court shall consider:

                   (A)   The child’s age.

                   (B) The physical, mental, and emotional health benefits to
the child by remaining in his or her current placement or moving to the proposed
placement.

                   (C)    The stability and longevity of the child’s current
placement.

                    (D) The established bonded relationship between the child
and the current or proposed caregiver.



                                       -6-
                    (E)     The reasonable preference of the child, if the court has
found that the child is of sufficient intelligence, understanding, and experience to
express a preference.

                   (F)    The recommendation of the child’s current caregiver.

                  (G) The recommendation of the child’s guardian ad litem, if
one has been appointed.

                     (H) The child’s previous and current relationship with a
sibling, if the change of legal custody or placement will separate or reunite
siblings.

                   (I)   The likelihood of the child attaining permanency in the
current or proposed placement.

                   (J)    Any other relevant factors.

             (12) Reunification.

                    (A) In cases in which the issue before the court is whether a
child should be reunited with a parent, and the child is currently placed with
someone other than a parent, the court must review the conditions for return and
determine whether the circumstances that caused the out-of-home placement and
issues subsequently identified have been remedied to the extent that the return of
the child to the home with an in-home safety plan prepared or approved by the
department will not be detrimental to the child’s safety, well-being, and physical,
mental, and emotional health.

                      (2B) In cases in which the issue before the court is whether a
child who is placed in the custody of a parent should be reunited with the other
parent upon a finding that the circumstances that caused the out-of-home
placement and issues subsequently identified have been remedied to the extent that
the return of the child to the home of the other parent with an in-home safety plan
prepared or approved by the department will not be detrimental to the child, the
court must determine that the safety, well-being, and physical, mental, and
emotional health of the child would not be endangered by reunification and that
reunification would be in the best interest of the child.

       (c) Change of Permanency Goal. The court shall additionally evaluate
the child's permanency goal and change the permanency goal as needed if doing so


                                         -7-
would be in the best interests of the child. If the court changes the permanency
goal, the case plan must be amended pursuant to law.

       (bd) Motion for Termination of Supervision or Jurisdiction. Any party
requesting termination of agency supervision or the jurisdiction of the court or both
shall do so by written motion or in a written report to the court. The court must
hear all parties present and enter an order terminating supervision or terminating
jurisdiction and supervision or continuing them as previously ordered. The court
shall not terminate jurisdiction unless the child is returned to the parent and has
been in the placement for at least 6 months, the child is adopted, or the child attains
the age of 18, unless the court has extended jurisdiction.


RULE 8.400.         CASE PLAN DEVELOPMENT

       (a)    [No Change]

      (b) Contents. The case plan must be written simply and clearly in English
and the principal language of the parents, if possible. Each case plan must contain:

              (1) – (4)    [No Change]

              (5) a written notice to the parent that it is the parent’s responsibility
to take action to comply with the case plan so permanency with the child may
occur within the shortest period of time possible, but no later than 1 year after
removal or adjudication of the child; the parent must notify the parties and the
court of barriers to completing case plan tasks within a reasonable time after
discovering such barriers if the parties are not actively working to overcome them;
failure of the parent to substantially comply with the case plan may result in the
termination of parental rights, and that a material breach of the case plan by the
parent’s action or inaction may result in the filing of a petition for termination of
parental rights sooner than the expiration of the compliance period; and

             (6)     a written notice to the parents and caregivers that it is their
responsibility to take action to work together where it is safe to do so towards the
success of the case plan; and

              (67) if the parent is incarcerated, the list of services available at the
facility.

       (c) – (f)    [No Change]


                                          -8-
RULE 8.415.        JUDICIAL REVIEW OF DEPENDENCY CASES

      (a)    [No Change]

      (b)    Scheduling Hearings.

             (1)   [No Change]

              (2) Subsequent Review Hearings. At each judicial review
hearing, the court must schedule the next judicial review hearing which must be
conducted within 6 months. The clerk of the court, at the judicial review hearing,
must provide the parties, the social service agency charged with the supervision of
care, custody, or guardianship of the child, the foster parent or legal
custodiancaregiver in whose home the child resides, any preadoptive parent, and
such other persons as the court may direct with written notice of the date, time, and
location of the next judicial review hearing.

             (3) – (4)    [No Change]

       (c) Report. In all cases, the department or its agent must prepare a report
to the court. The report must contain facts showing the court to have jurisdiction of
the cause as a dependency case. It must contain information as to the identity and
residence of the parent, if known, and the legal custodiancaregiver, the dates of the
original dependency adjudication and any subsequent judicial review proceedings,
the results of any safe-harbor placement assessment including the status of the
child’s placement, and a request for one or more of the following forms of relief:

             (1) – (4)    [No Change]

      (d)    [No Change]

       (e) Information Available to Court. At the judicial review hearing the
court may receive any relevant and material evidence pertinent to the cause. This
must include written reports required by law and may include, but must not be
limited to, any psychiatric or psychological evaluations of the child or parent, or
caregiver, or legal custodian that may be obtained and that are material and
relevant. This evidence may be received by the court and relied on to the extent of
its probative value, even though it may not be competent in an adjudicatory
hearing.

      (f)    [No Change]


                                        -9-
      (g)    Jurisdiction.

              (1) When a child is returned to the parents, the court must not
terminate its jurisdiction over the child until 6 months after the return. Based on a
report of the department and any other relevant factors, the court must then
determine whether jurisdiction should be continued or terminated. If its jurisdiction
is to be terminated, it must enter an order to that effect. The court must retain
jurisdiction over a child if the child is placed in the home with a parent or caregiver
with an in-home safety plan and such safety plan remains necessary for the child to
reside safely in the home.

             (2) – (6)    [No Change]

      (h) – (i)     [No Change]

                                 Committee Notes
                                    [No Change]




                                        - 10 -